  Case 14-15336         Doc 30     Filed 10/03/18 Entered 10/03/18 07:50:42              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-15336
         EVELYN LOPEZ

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/24/2014.

         2) The plan was confirmed on 07/09/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/02/2018.

         6) Number of months from filing to last payment: 50.

         7) Number of months case was pending: 53.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,100.00.

         10) Amount of unsecured claims discharged without payment: $86,684.16.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-15336        Doc 30      Filed 10/03/18 Entered 10/03/18 07:50:42                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $30,582.62
        Less amount refunded to debtor                       $1,782.62

NET RECEIPTS:                                                                                 $28,800.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,230.00
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,230.00

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ACCESS COMMUNITY HEALTH NETW Unsecured           410.00           NA              NA            0.00       0.00
AMERICOLLECT INC               Unsecured         510.00           NA              NA            0.00       0.00
ARMOR SYSTEMS CORP             Unsecured          83.00           NA              NA            0.00       0.00
AT T Mobility                  Unsecured      1,844.00            NA              NA            0.00       0.00
BANK OF AMERICA NA             Unsecured         200.00           NA              NA            0.00       0.00
CENTRAL CREDIT SERVICES        Unsecured          65.00           NA              NA            0.00       0.00
Charter National Bank          Unsecured         200.00           NA              NA            0.00       0.00
CHECK N GO                     Unsecured      1,500.00            NA              NA            0.00       0.00
Children's Memorial Med. Ctr.  Unsecured         200.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         450.00        909.00          909.00        242.44        0.00
Community Health Network       Unsecured         417.00           NA              NA            0.00       0.00
Convergent Outsourcing Inc.    Unsecured         276.00           NA              NA            0.00       0.00
DIRECT TV                      Unsecured         150.00           NA              NA            0.00       0.00
ECMC                           Unsecured      6,361.00       8,130.21        8,130.21      2,168.46        0.00
Facts Management Company       Unsecured      2,752.00            NA              NA            0.00       0.00
FIFTH THIRD BANK               Unsecured      1,054.00            NA              NA            0.00       0.00
FIRST FINANCIAL BANK           Unsecured         907.00        907.44          907.44        242.03        0.00
Full Smile Family Dentistry    Unsecured      1,000.00            NA              NA            0.00       0.00
GREAT LAKES HIGHER EDUCATION Unsecured        2,513.00     10,769.57        10,769.57      2,861.04        0.00
ICA Collections                Unsecured         227.00           NA              NA            0.00       0.00
IL DEPT OF REVENUE             Priority           52.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          700.00        583.18          583.18        155.54        0.00
National City Bank             Unsecured         400.00           NA              NA            0.00       0.00
NAVIENT SOLUTIONS INC          Unsecured      1,628.00       1,699.58        1,699.58        453.31        0.00
OVERLAND BOND & INVESTMENTS Unsecured         4,595.00            NA              NA            0.00       0.00
OVERLAND BOND & INVESTMENTS Secured           4,595.00       5,048.97        5,048.97           0.00       0.00
Peoples-Gas                    Unsecured      1,000.00            NA              NA            0.00       0.00
PROGRESSIVE FINANCIAL SVC      Unsecured      1,637.00            NA              NA            0.00       0.00
SALLIE MAE                     Unsecured           0.00           NA              NA            0.00       0.00
SALLIE MAE                     Unsecured      3,336.00            NA              NA            0.00       0.00
SALLIE MAE                     Unsecured         949.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-15336             Doc 30     Filed 10/03/18 Entered 10/03/18 07:50:42                  Desc Main
                                         Document Page 3 of 4



Scheduled Creditors:
Creditor                                          Claim         Claim        Claim        Principal        Int.
Name                                    Class   Scheduled      Asserted     Allowed         Paid          Paid
Sinai Medical Group                 Unsecured         341.00           NA          NA             0.00         0.00
SPRINT                              Unsecured         762.00           NA          NA             0.00         0.00
ST IL TOLLWAY AUTHORITY             Unsecured         300.00           NA          NA             0.00         0.00
St. Agnes Catholic Church           Unsecured      3,500.00            NA          NA             0.00         0.00
St. Mary of Nazareth Hospital       Unsecured         300.00           NA          NA             0.00         0.00
TCF BANK                            Unsecured         100.00           NA          NA             0.00         0.00
T-Mobile                            Unsecured         600.00           NA          NA             0.00         0.00
TOTAL FINANCE                       Secured       20,000.00            NA          NA             0.00         0.00
TOTAL FINANCE                       Secured       16,000.00            NA    16,000.00      16,000.00     1,447.18
TOTAL FINANCE                       Unsecured     20,000.00            NA          NA             0.00         0.00
TOTAL FINANCE                       Unsecured     16,000.00            NA          NA             0.00         0.00
U S DEPT OF ED/GSL/ATL              Unsecured      3,214.00            NA          NA             0.00         0.00
U S DEPT OF ED/GSL/ATL              Unsecured         329.00           NA          NA             0.00         0.00
U S DEPT OF ED/GSL/ATL              Unsecured         807.00           NA          NA             0.00         0.00
VALUE CITY                          Unsecured         250.00           NA          NA             0.00         0.00
Westwood College                    Unsecured         500.00           NA          NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                                 Claim          Principal                Interest
                                                               Allowed              Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00             $0.00                  $0.00
      Mortgage Arrearage                                        $0.00             $0.00                  $0.00
      Debt Secured by Vehicle                              $21,048.97        $16,000.00              $1,447.18
      All Other Secured                                         $0.00             $0.00                  $0.00
TOTAL SECURED:                                             $21,048.97        $16,000.00              $1,447.18

Priority Unsecured Payments:
       Domestic Support Arrearage                                $0.00                $0.00               $0.00
       Domestic Support Ongoing                                  $0.00                $0.00               $0.00
       All Other Priority                                        $0.00                $0.00               $0.00
TOTAL PRIORITY:                                                  $0.00                $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                                $22,998.98          $6,122.82                  $0.00


Disbursements:

         Expenses of Administration                              $5,230.00
         Disbursements to Creditors                             $23,570.00

TOTAL DISBURSEMENTS :                                                                           $28,800.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-15336         Doc 30      Filed 10/03/18 Entered 10/03/18 07:50:42                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
